Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance 
Claims 1-20 are allowed.  All rejections are withdrawn.  The amendments dated 12-23-20 are entered in full.  
Examiner’s Statement of Reasons For Allowance 
Although each element is known individually in the prior art, the prior art fails to disclose or suggest either individually or in combination with any other prior art of record the combination of elements of claims 1 and 9 and 14.   Any comment to the Examiner's Statement of Reasons for Allowance should be filed with the issue fee and should be labeled comments to the Examiner's Statement of Reasons for Allowance. 
	The prior art fails to disclose or suggest either individually or together with any other prior art of record “[a]  system for vehicle behavior prediction, the system comprising:
an imaging device that captures images of a vehicle in traffic; 
a processing device including 
policy stored in a memory of the processing device in communication with the imaging device to 
stochastically model future behavior of the vehicle based on the captured images;
a policy simulator in communication with the processing device that simulates the policy as 
a reparameterized pushforward policy of 
a base distribution;
an evaluator that receives the simulated policy from the policy simulator and 
performs cross-entropy optimization on the future behavior of the vehicle by 
analyzing the simulated policy and updating the policy according to cross-entropy error,
 the optimization balancing precision and 
density evaluations for future trajectories by:

    PNG
    media_image1.png
    74
    707
    media_image1.png
    Greyscale
where E represents an expected value, 
phi represents a set of features of an environment, 
phi represents a ground truth feature distribution, 
x represents a sample, 
b represents a predefined
coefficient, and 
p represents a ground truth distribution; and
an alert system that retrieves 
the future behavior of the vehicle and 
recognizes hazardous trajectories of the future trajectories and generates an audible alert using a speaker”.
	This does not recite a judicial exception as the claim does not recite a mental process and it cannot be performed in the human mind and a person cannot reasonably perform this claim and 
	
	Ferguson discloses analyzing different trajectories for each vehicle and assigning a percentage that is a likelihood of moving in that direction.   For example, making a left or right can be high such as 40 percent while driving on the bike lane or on the side walk is 1 percent and is not likely.
	Ferguson is silent as to  “[a]  system for vehicle behavior prediction, the system comprising:
an imaging device that captures images of a vehicle in traffic; 
a processing device including 
policy stored in a memory of the processing device in communication with the imaging device to 
stochastically model future behavior of the vehicle based on the captured images;
a policy simulator in communication with the processing device that simulates the policy as 
a reparameterized pushforward policy of 
a base distribution;
an evaluator that receives the simulated policy from the policy simulator and 
performs cross-entropy optimization on the future behavior of the vehicle by 
analyzing the simulated policy and updating the policy according to cross-entropy error,
 the optimization balancing precision and 
density evaluations for future trajectories by:

    PNG
    media_image1.png
    74
    707
    media_image1.png
    Greyscale
where E represents an expected value, 
phi represents a set of features of an environment, 
phi represents a ground truth feature distribution, 
x represents a sample, 
b represents a predefined
coefficient, and 
p represents a ground truth distribution; and
an alert system that retrieves 
the future behavior of the vehicle and 
recognizes hazardous trajectories of the future trajectories and generates an audible alert using a speaker”.
	Shayer teaches a LR or local reparameterization network. 
	Shayer is silent as to  “[a]  system for vehicle behavior prediction, the system comprising:
an imaging device that captures images of a vehicle in traffic; 
a processing device including 
policy stored in a memory of the processing device in communication with the imaging device to 
stochastically model future behavior of the vehicle based on the captured images;
a policy simulator in communication with the processing device that simulates the policy as 
a reparameterized pushforward policy of 
a base distribution;
an evaluator that receives the simulated policy from the policy simulator and 
performs cross-entropy optimization on the future behavior of the vehicle by 
analyzing the simulated policy and updating the policy according to cross-entropy error,
 the optimization balancing precision and 
density evaluations for future trajectories by:

    PNG
    media_image1.png
    74
    707
    media_image1.png
    Greyscale
where E represents an expected value, 
phi represents a set of features of an environment, 
phi represents a ground truth feature distribution, 
x represents a sample, 
b represents a predefined
coefficient, and 
p represents a ground truth distribution; and
an alert system that retrieves 
the future behavior of the vehicle and 
recognizes hazardous trajectories of the future trajectories and generates an audible alert using a speaker”.

	
	Christophe teaches a device that can recognize a hazardous trajectory and provide an alert. 
	Christophe is silent as to  “[a]  system for vehicle behavior prediction, the system comprising:
an imaging device that captures images of a vehicle in traffic; 
a processing device including 
policy stored in a memory of the processing device in communication with the imaging device to 
stochastically model future behavior of the vehicle based on the captured images;
a policy simulator in communication with the processing device that simulates the policy as 
a reparameterized pushforward policy of 
a base distribution;
an evaluator that receives the simulated policy from the policy simulator and 
performs cross-entropy optimization on the future behavior of the vehicle by 
analyzing the simulated policy and updating the policy according to cross-entropy error,
 the optimization balancing precision and 
density evaluations for future trajectories by:

    PNG
    media_image1.png
    74
    707
    media_image1.png
    Greyscale
where E represents an expected value, 
phi represents a set of features of an environment, 
phi represents a ground truth feature distribution, 
x represents a sample, 
b represents a predefined
coefficient, and 
p represents a ground truth distribution; and
an alert system that retrieves 
the future behavior of the vehicle and 
recognizes hazardous trajectories of the future trajectories and generates an audible alert using a speaker”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934.  The examiner can normally be reached on Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN PAUL CASS/Primary Examiner, Art Unit 3668